       Case: 3:20-cv-00196-DMB-RP Doc #: 14 Filed: 09/30/20 1 of 2 PageID #: 67




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

CHARLES D. GALLOWAY                                                                        PETITIONER

v.                                                                          No. 3:20-cv-00196-DMB-RP

JUDGE JOHN GREGORY                                                                       RESPONDENT
Judge (Circuit Court)

                         ORDER GRANTING PETITIONER’S MOTION
                          TO PROCEED IN FORMA PAUPERIS AND
                             DIRECTING STATE TO RESPOND

        Charles D. Galloway has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241

and seeks to proceed in forma pauperis. It is ORDERED:

        1. That the petitioner’s application for leave to proceed in forma pauperis is GRANTED.

        2. No later than December 14, 2020, the respondent, through Lynn Fitch, the Attorney

General of the State of Mississippi, must file an answer to this petition, along with full transcripts of

all proceedings in the state courts of Mississippi arising regarding the denial of bond during pretrial

detention against petitioner in the Circuit Court of Union County, Mississippi (to the extent such

transcripts are relevant to the State’s response).

        3. Within 14 days of service upon him of a copy of respondent’s answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

        4. The clerk of this court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings, upon

Lynn Fitch, Attorney General of the State of Mississippi, or her lawful successor, to Assistant

Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the

completed acknowledgment of service of process form upon receipt.
       Case: 3:20-cv-00196-DMB-RP Doc #: 14 Filed: 09/30/20 2 of 2 PageID #: 68




        Petitioner is warned that failure to keep this court informed of his current address could also

lead to dismissal of his lawsuit.

        SO ORDERED, this, the 30th day of September, 2020.



                                                /s/ Roy Percy
                                                UNITED STATES MAGISTRATE JUDGE
